Citation Nr: 1202243	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  04-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002 and January 2004 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied entitlement to service connection for PTSD and found no new and material evidence to reopen a claim for entitlement to service connection for right ear hearing loss.  The issues were the subject of a March 2006 Board decision; however, an October 2007 United States Court of Appeals for Veterans Claims (Court) decision, based on an October 2007 Joint Motion for Remand (JMR), vacated and remanded that March 2006 Board decision, as to the above two issues.  The Board remanded the issues for further development in an April 2008 decision.  That development was completed, and a November 2008 Board decision again denied the claims.  However, that decision was vacated and remanded by an April 2010 Court decision, based on an April 2010 JMR.  The Board issued an October 2010 decision in which it once again denied the Veteran's PTSD claim.  The Board found that new and material evidence had been received to reopen his claim for entitlement to service connection for right ear hearing loss; but the Board then denied the claim after a de novo review.  However, the October 2010 decision was vacated and remanded by a July 2011 Court decision, based on a July 2011 JMR.  As such, these issues return again before the Board.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence of record indicates that the Veteran's claimed in-service stressors have not been corroborated by service records or other credible, supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Specific to the request to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In August 2001, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim of service connection for PTSD.  The Board notes that the letter did not provide notice specific to a claim of service connection for PTSD based on personal assault.  The letter also did not provide the Veteran with notice of the disability rating and effective date regulations.  No prejudice resulted from these omissions, however, as the Veteran was provided notice of 38 C.F.R. § 3.304(f)(3) (which governs PTSD from personal assault) in the April 2004 Statement of the Case and notice of both the requirements specific to a claim of PTSD from personal assault and the effective date and disability rating regulations in a May 2008 letter. Although this notice postdated the initial adjudication, the claim was subsequently readjudicated without taint from the prior decision and no prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with the legal standards involved with his claims.  The Board has also requested Social Security Administration (SSA) records on multiple occasions, only to learn both times that no records are available as SSA was denied.  See, e.g., August 2003 representative statement (Veteran not receiving benefits); August 2008 SSA faxed reply (no medical records available).  The Board notes that neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in connection with his claim.  Accordingly, the Board finds that all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained and the case is ready for appellate review.

Service Connection

The Veteran contends that he is entitled to service connection for PTSD related to physical assaults he endured during his initial three months in service.  According to the Veteran's statements, he became separated from his platoon during his first day of service.  As a result, he claims to have been severely beaten that day in April 1970 by drill instructors, and subsequently physically assaulted every two-to-three days thereafter until the end of his boot camp training in June 1970.  He reported that these assaults rendered him unconscious several times and resulted in bladder control problems.  During one of the alleged assaults, the Veteran reported that a strike to his right ear resulted in hearing loss.  He asserted that on at least one occasion, the other men from his squad took care of him and put him to bed.  He reported seeing the service doctor on several occasions for his ear and urine problems.  Subsequent to his graduation from boot camp, the Veteran had a medical hold placed upon him.  He indicated that he was told that he could be discharged, after which he signed release papers and returned home. 

Applicable laws provide that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to the condition as to which, under Court Case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic then generally a showing of continuity of symptomatology after service is required for service connection. 

Although the Veteran is competent to testify as to his in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f). 

A review of the Veteran's post-service treatment records clearly indicates that he has been diagnosed with PTSD; and the claims file contains medical evidence linking the Veteran's PTSD to an alleged assault that occurred in service (see the August 2001 Vocational Rehabilitation Specialist report; October 2001 VA treatment records; November 2001 VA consultation note; and April 2002 VA treatment records).  Although the evidence does include a diagnosis of PTSD tied to the Veteran's history of in-service personal trauma, service connection must still be denied as the preponderance of the evidence is against a finding that the alleged in-service stressors occurred.  

The Veteran's service treatment records do not corroborate that he was physically assaulted in service.  The first medical treatment records contained in the claims file are dated at the end of May 1970, almost seven weeks after the Veteran entered service.  At that time, the Veteran was seen for treatment of urinary incontinence/bedwetting reportedly resulting from a fight that occurred the day prior to his arrival for training.  Other than this altercation, the Veteran did not report being physically assaulted; and his service treatment records do not indicate any symptomatology or findings, such as contusions or lacerations, that could be associated with a physical assault.  Throughout June 1970, the Veteran was seen approximately ten times for complaints of urinary incontinence, sore leg problems, tendonitis of the ankle, groin pain, kidney problems and a pelvis x-ray.  In July 1970, he was seen again for bedwetting.  No symptomatology associated with any physical beating was reported in any of those contemporaneous treatment records. 

Subsequent service treatment records dated October 1970 indicate that after going AWOL for approximately one month, the Veteran provided private treatment records which indicated that he had epileptogenic foci.  The Veteran was then diagnosed with a seizure disorder and underwent medical board proceedings, during which he reported that he had a seizure disorder since the age of eleven and that he had been treated for grand mal seizures with medications for many years.  The Veteran acknowledged that he did not reveal his seizure disorder prior to his enlistment in service.  In fact, review of the Veteran's March 1970 service entrance examination indicates that he denied ever experiencing dizziness, epilepsy or fits or a history of head injuries or periods of unconsciousness, all of which are noted to have occurred in the private treatment records submitted by the Veteran.  The Medical Board's report indicates that the Veteran's seizure symptoms recurred while on active duty; and that due to this disorder, the Veteran should be separated from service.  The Veteran was advised of the board's report and stated that he did not desire to submit a statement in rebuttal.  He signed a certificate acknowledging the medical board's findings and also acknowledged that he had been told of his rights to a hearing. 

Based upon the foregoing, the Board finds that the Veteran's service treatment records do not assist in supporting his claim in that they do not show that his alleged stressors - the physical assaults - occurred.  While they evidence the Veteran's problems with urinary incontinence while in service, a problem he claims resulted from being physically assaulted in service, the Board observes that these difficulties are not linked to an incident in service and that, rather, the medical evidence suggests that the condition was due to either the preexisting seizure disorder or was a residual of the fight prior to entry into service.  Other than his urinary incontinence, the Veteran's service treatment records reflect no complaints or findings that can be construed as being indicative of PTSD or personal assaults occurring during service, even though the Veteran was seen on numerous occasions during this brief period of time. 

Alternative sources of evidence have also been considered in evaluating the Veteran's claim.  The Veteran submitted lay statements in which his family and friends, dated in November 2001 and May 2005, reported changes in the Veteran's behavior before and after his return from service.  These statements indicated that the Veteran was "pretty easy going" and "normal" prior to service but violent and very abusive after service; that his three marriages ended in divorce; that the Veteran had a very bad post-service drinking problem; and that the Veteran was convicted and sentenced to jail for driving under the influence.  In addition, the Veteran's mother and friend submitted statements that not only discussed the Veteran's pre-and-post service behavior, but also indicated that the Veteran told them that he had been beaten by his drill instructor in service.  Essentially, the Veteran relies upon these statements as evidence that he experienced (1) episodes of depression, panic attacks or anxiety, (2) alcohol or substance abuse, (3) disregard for civilian authority and (4) unexplained economic or social behavior changes as a result of his experiences in service. 

The Board notes that most of these statements fail to provide a contemporaneous corroboration of the Veteran's history of in-service assault.  The letters from the Veteran's friend (J.J.) fail to indicate that he was informed contemporaneous with the Veteran's service or separation.  The context of the letters suggests that the histories post-dated service by some time.  The Board acknowledges that the May 2005 statement from the Veteran's mother indicates that the Veteran called her during service to tell her about the alleged beatings.  In this sense, the Board acknowledges that the statement could be construed as contemporaneous evidence.  However, the Board notes that these statements fail to mention the fact that the Veteran was involved in a fight prior to service; and that he originally attributed his in-service incontinence/bedwetting to that pre-service fight.  The fact that this pre-service incident is not mentioned calls into question whether the Veteran ever provided his friend or his mother with accurate and complete information.  Finally, the Board notes that all of this evidence was produced decades after service.  While the Board does not discount it completely, it finds it to be of diminished probative value, particularly when it conflicts with the evidence produced at the time of the alleged incident.   

The Board notes that evidence of behavior changes following an alleged assault is one type of relevant evidence that may assist in substantiating a PTSD claim based upon a personal assault.  See 38 C.F.R. § 3.304 (f)(3).  In this case, the statements submitted by the Veteran's family and friends constitute some evidence of possible corroboration since they indicate that the Veteran's behavior changed dramatically subsequent to his return from service.  However, the Board does not find the statements to be persuasive of such corroboration, partly in light of the Veteran's service treatments records which did not reveal any evidence of physical assault during the Veteran's numerous treatments and his desire to enter service (as reflected by his deliberate actions of not revealing his preexisting seizure disorder). In this regard, the Board observes that it would be speculative to attribute the Veteran's post-service behavior changes to physical trauma in service as opposed to any multitude of other reasons, including disappointment and frustration at being discharged from service and/or residuals of the pre-service fight and subsequent incontinence/bedwetting.  The absence of any medical records, in and of itself, is not a sufficient basis on which to reject such evidence as the Veteran's mother's statements completely.  However, the Board considers this one factor when weighing the probative value of these statements.  The Board also considers other evidence of record, such as that the fact that these statements were produced decades after service; and the fact that the Veteran was seen for medical treatment numerous times in service, without any notation at any time of any evidence of physical assault. 

The Board also questions the credibility of the Veteran's statements to his mother and friend about the physical assaults during service in light of other statements the Veteran has made.  Specifically, the Board observes that the Veteran reported that he had been hospitalized as a result of the assaults in service; however, a thorough search for medical records corroborating the Veteran's statements failed to locate either inpatient or outpatient records pertaining to the Veteran (see Veteran's January 2001 statement with VA Form 21-4142; October 2001 VA treatment record; January 2002 records request to Balboa Naval Hospital; January 2002 response from the Naval Medical Center).  Again, while the absence of medical records documenting the alleged assaults on the Veteran in service cannot be a sufficient basis on which to reject competent lay evidence, as the Veteran has reported he was hospitalized in service for these assaults, and as there is are no service treatment records showing such hospitalization, the Board finds that evidence can be considered when weighing the probative value of the Veteran's statements, both in statements directly received from him and as contained in statements from other individuals, such as his mother's May 2005 statement. 

The Veteran also submitted photographs of his first battalion platoon and circled one of the drill instructors he contends abused him.  He indicated that his follow platoon members saw the assaults and actually assisted the Veteran after at least one of these attacks.  He also reported to the RO, in January 2001, that he would be obtaining letters of support from his squad members regarding these incidents. However, the Board observes that no buddy statements have been submitted on the Veteran's behalf. 

Additional evidence against the Veteran's claim includes his post-service treatment records, which reveal a lack of post-service treatment until at least twenty-five years after separation from service.  Although the Veteran has a diagnosis of PTSD relating to personal assault, it appears that the diagnosis was based largely, if not solely, on the history reported by the Veteran himself.  Furthermore, that history must be called into question.  The Board notes that the Veteran reported repeated beatings by drill instructors while he was in the service; and he reported that these beatings resulted in his incontinence/bedwetting.  However, the Veteran repeatedly failed to report the fact that when he sought in-service treatment for bedwetting, he attributed it to a fight that occurred prior to service.  Whether this repeated omission is due to dishonesty on the part of the Veteran, or is simply a matter of a diminished memory, is largely irrelevant.  What is relevant is the fact that the history reported by the Veteran in the past decade is incomplete and often inconsistent with the service treatment records.  In short, the Veteran's post-service diagnoses of PTSD are based on the Veteran's subjective account of the alleged incident many years after the (alleged) fact, and not the facts found at the time of the alleged incident.  

The Board once again recognizes the May 2005 statement of the Veteran's mother, in which she stated that the Veteran called her on two occasions to tell her that he had been beaten by drill instructors.  This statement also fails to make any mention of the fact that the Veteran was involved in a fight prior to service.  Moreover, this statement was produced 35 years after the alleged incident.  While it does have probative value, the Board simply finds it far less probative that the records produced during service.   

The Board finds that the evidence, taken as a whole, and weighing the probative value of each piece of evidence, does not sufficiently corroborate the Veteran's statements that he was physically assaulted in service during his boot camp training.  Absent sufficient corroborative evidence of the Veteran's alleged stressor event, service connection for PTSD must be denied.  Therefore, the Board finds that the evidence, taken as a whole, does not corroborate the Veteran's statements that he was physically assaulted in service during his boot camp training, and the preponderance of the evidence of record is against a grant of service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board, in its October 2010 decision, denied the Veteran's claim for service connection for right ear hearing loss.  The parties to the July 2011 JMR noted that this issue was never addressed by the RO.  The RO's determination was simply that no new and material evidence had been submitted to reopen a service connection claim for right ear hearing loss.  As such, the parties to the JMR questioned whether the Board's decision was premature, in light of the fact that the Veteran had not been given proper notice as to the issue on the merits.  Consequently, the Board finds that the claim should be remanded so that the RO can give the Veteran proper notice and so that the RO can address the issue on a de novo basis.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  See also 38 C.F.R. § 3.159 (2011).  The RO should provide the appellant written notification specific to the claim of entitlement to service connection for right ear hearing loss, of the impact of the notification requirements on the claim.  The appellant should further be requested to submit all evidence in his possession that pertains to his claim.

2.  After completion of the above, the AMC should review the expanded record and adjudicate the issue of entitlement to service connection for right ear hearing loss on a de novo basis.  If the claim remains denied, the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


